Exhibit 10.2

 

POST-CLOSING UNDERTAKING

 

TO:SPROTT PRIVATE RESOURCE LENDING II (COLLECTOR), LP, AS ADMINISTRATIVE AGENT
(THE “AGENT”)

 

AND TO: EVANACHAN LIMITED, AS LENDER (“EVANACHAN”)

 

 

AND TO:

 

SPROTT PRIVATE RESOURCE LENDING II (COLLECTOR), LP, AS LENDER (“SPROTT” AND
TOGETHER WITH EVANACHAN, THE “LENDERS”, AND EACH, A “LENDER”)

 



AND TO: DENTONS CANADA LLP

 



RE:AMENDED AND RESTATED CREDIT AGREEMENT DATED JUNE 25, 2020 AMONG MCEWEN MINING
INC., AS BORROWER, THE AGENT, AS ADMINISTRATIVE AGENT AND THE LENDERS, AS
LENDERS (THE “CREDIT AGREEMENT”)

 

WHEREAS pursuant to a credit agreement dated August 10, 2018, as amended
October  28, 2018 (the “Original Credit Agreement”), among McEwen Mining Inc.,
as borrower (the “Borrower”), Evanachan, Mark Shoom and Stephen Rider, as
lenders and Royal Capital Management Corp., as agent (the “Original Agent”), the
lenders thereunder agreed to establish a credit facility in favour of the
Borrower;

 

AND WHEREAS pursuant to an agent assignment and assumption agreement dated
June 25, 2020 (the “Agent Assignment and Assumption Agreement”), the Original
Agent was replaced as agent under the Original Credit Agreement by the Agent;

 

AND WHEREAS pursuant to a lender assignment and assumption agreement dated
June 25, 2020, Mark Shoom and Stephen Rider were replaced as lenders under the
Original Credit Agreement by Sprott Private Resource Lending II (Collector), LP;

 

AND WHEREAS the Agent, the Lenders and the Borrower have amended and restated
the Original Credit Agreement pursuant to the Credit Agreement;

 

AND WHEREAS pursuant to the Agent Assignment and Assumption Agreement, and as
confirmed pursuant to the Credit Agreement, all Loan Documents (including for
certainty, the Security Documents) were assigned by the Original Agent to the
Agent;

 

AND WHEREAS it is a condition under the Credit Agreement that the Borrower and
the Guarantors satisfy certain undertakings within a prescribed time period and,
in connection therewith, that the Borrower and the Guarantors deliver this
undertaking to the Agent and the Lenders;

 

AND WHEREAS all capitalized terms used herein shall have the meanings ascribed
to them in the Credit Agreement unless otherwise defined herein;

 

NOW THEREFORE in consideration of the Agent and Lenders entering into the Credit
Agreement and the Lenders continuing to make the Credit Facility available to
the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Guarantors
hereby covenant and agree as follows:

 





- 2 -

 



1.Undertaking and further assurances. The Borrower and the Guarantors, as
applicable, shall, within the time frames specified in Schedule “A” attached
hereto (i) sign and deliver (or cause to be signed and delivered) the documents
referred to in Schedule “A” and any further documents required by the Agent in
connection therewith and (ii) do (or cause to be done) all acts and provide all
reasonable undertakings set out in Schedule “A”.

 

2.Event of Default. Each of the Borrower and the Guarantors acknowledges that,
except to the extent set out otherwise herein, failure by it to satisfy any of
the undertakings within each prescribed time period set out in Schedule “A” will
constitute an Event of Default as that term is defined under the Credit
Agreement.

 

3.Additional obligations. The obligations of the Borrower and the Guarantors
under this undertaking are in addition to and not a substitution for any other
obligation of the Borrower and the Guarantors pursuant to the Loan Documents.

 

4.Material inducement. The provisions of this undertaking constitute a material
inducement to the Agent and the Lenders, without which the Lenders would not
maintain the Credit Facility and the Agent and Lenders would not have entered
into the Credit Agreement.

 

5.Binding effect. This undertaking enures to the benefit of the Agent and
Lenders and binds the Borrower, the Guarantors and their respective successors
and assigns.

 

6.Governing law. The laws of the Province of Ontario and the laws of Canada
applicable in that province, excluding any rule or principle of conflicts of law
that may provide otherwise, govern this undertaking.

 

7.Counterparts. This undertaking may be signed in any number of counterparts,
each of which is an original, and all of which taken together constitute one
single document. Counterparts may be transmitted by fax or in electronically
scanned form. Parties transmitting by fax or electronically shall also deliver
the original counterpart to each other party, but failure to do so does not
invalidate this undertaking.

 

[signature page to follow]

 





 

 

This Post-Closing Undertaking has been executed by the undersigned as of this
25th day of June, 2020.

 



    BORROWER:                 MCEWEN MINING INC.                 Per: /s/ Robert
McEwen     Name: Robert McEwen     Title: Chairman and Chief Executive Officer  
        GUARANTORS:           10393444 CANADA INC.                 Per: /s/
Andrew Iaboni     Name: Andrew Iaboni     Title: Vice President and Secretary  
        LEXAM VG GOLD INC.                 Per: /s/ Andrew Iaboni     Name:
Andrew Iaboni     Title: Chief Financial Officer           912413 ONTARIO INC.  
              Per: /s/ Andrew Iaboni     Name: Andrew Iaboni     Title:
President and Secretary           VG HOLDINGS INC.                 Per: /s/
Andrew Iaboni     Name: Andrew Iaboni     Title: Chief Financial Officer and
Secretary           LEXAM EXPLORATIONS (USA), INC.                 Per: /s/
Andrew Iaboni     Name: Andrew Iaboni     Title: President and Treasurer

 

Signature page to Post-Closing Undertaking

 





 

 

    TONKIN SPRINGS GOLD MINING COMPANY                 Per: /s/ Andrew Iaboni  
  Name: Andrew Iaboni     Title: Chief Financial Officer, Secretary, and
Treasure           U.S. ENVIRONMENTAL CORPORATION                 Per: /s/
Andrew Iaboni     Name: Andrew Iaboni     Title: Vice President, Secretary, and
Treasurer           TONKIN SPRINGS VENTURE LIMITED PARTNERSHIP, by its general
partner, TONKIN SPRINGS GOLD MINING COMPANY                 Per: /s/ Andrew
Iaboni     Name: Andrew Iaboni     Title: Chief Financial Officer, Secretary and
Treasurer of general partner           TONKIN SPRINGS LLC, by its Manager,
TONKIN SPRINGS VENTURE LIMITED PARTNERSHIP                 Per: /s/ Andrew
Iaboni     Name: Andrew Iaboni     Title: Chief Financial Officer, Secretary and
Treasurer of Manager           MCEWEN MINING NEVADA INC.                 Per:
/s/ Andrew Iaboni     Name: Andrew Iaboni     Title: Secretary and Treasurer    
      GOLDEN PICK LLC, by its Manager, ANDREW IABONI                 Per: /s/
Andrew Iaboni     Name: Andrew Iaboni     Title: Manager

 

Signature page to Post-Closing Undertaking

 





 

 

    WKGUS LLC, by its Manager, ANDREW IABONI                 Per: /s/ Andrew
Iaboni     Name: Andrew Iaboni     Title: Manager           NEVADA PACIFIC GOLD
(US), INC.                 Per: /s/ Andrew Iaboni     Name: Andrew Iaboni    
Title: Secretary and Treasurer           NPGUS LLC, by its Manager, ANDREW
IABONI                 Per: /s/ Andrew Iaboni     Name: Andrew Iaboni     Title:
Manager           TICUP LLC, by its Manager, ANDREW IABONI                 Per:
/s/ Andrew Iaboni     Name: Andrew Iaboni     Title: Manager           PANGEA
RESOURCES, INC.                 Per: /s/ Andrew Iaboni     Name: Andrew Iaboni  
  Title: Chief Financial Officer, Secretary and Treasurer           GOLD BAR
ENTERPRISES LLC, by its Manager, ANDREW IABONI                 Per: /s/ Andrew
Iaboni     Name: Andrew Iaboni     Title: Manager

 

Signature page to Post-Closing Undertaking

 





 

 



SCHEDULE "A"

 

Undertaking

 

Time Period

 

1. Compania Minera Pangea S.A. de C.V.’s Shareholders’ Resolutions’ approving
the Amendment Agreement to the Stock Pledge Agreement and acts thereto. On or
before July 6, 2020 2. Amendment Agreement to the Stock Pledge Agreement duly
executed before a Mexican Public Notary. On or before July 10, 2020 3. Exhibits
of the Amendment Agreement to the Stock Pledge Agreement – (i) the Original
Credit Agreement duly translated into Spanish by expert translator authorized by
Mexican Courts (completed); (ii) the Credit Agreement duly translated into
Spanish by expert translator authorized by Mexican Courts; (iii) Certification
of the Secretary of the Board of Directors of Compania Minera Pangea S.A. de
C.V.of the last entry of the Registry of Shares Corporate Book where the actual
shareholders are registered with their actual shareholding; (iv) Certification
of the Secretary of the Board of Directors of Compania Minera Pangea S.A. de
C.V.of the entry of the Registry of Shares Corporate Book where the Agent, for
the benefit of the Lenders, appears as registered pledgee. At the same time of
execution of item 2. above. 4. Entry of the Shares Registry Corporate Book of
Compania Minera Pangea S.A. de C.V. updating Agent for the benefit of the
Lenders, as pledgee. At the same time of execution of item 2. above. 5. Delivery
of the Shares Certificates Compania Minera Pangea S.A. de C.V. including its
endorsement in pledge in favor of the Agent, for the benefit of the Lenders. At
the same time of execution of item 2. above. 6. Registration before the Registry
of Guarantees on Movable Assets (Registro Unico de Garantías Mobiliarias) of the
Amendment Agreement to the Stock Pledge Agreement with respect to the pledge by
Pangea Resources, Inc of the Shares of Compania Minera Pangea S.A. de C.V. 1 day
following receipt of items 2 and 3 above 7. Power of Attorney granted by Pangea
Resources, Inc., as pledgor, duly formalized before a Mexican Public Notary,
irrevocably appointing the Agent, for the benefit of the Lenders, as its
attorney-in-fact to exercise any rights of the pledgor, in connection with the
Pledged Assets. 3 days following receiving items 2. and 3. above 8. Cancellation
of existing Power of Attorney (Public Instrument number 68,908 dated August 9,
2018). At the same time of item 7. above. 9. Such authorizations and other
documents, as applicable, to register the demand debenture (the "Debenture")
dated as of August 10, 2018 executed by 10393444 Canada Inc., Lexam VG Gold
Inc., and VG Holdings Inc. as against any additional patented properties
acquired after the initial registration of the Debenture or that otherwise
comprise of any such signatory’s presently-owned Property and any mining rights
or interests therein. On or before July 31, 2020 10. Such authorizations and
other documents, as applicable, to complete the transfer of the Debenture
against the leasehold mining claims of any Loan Party thereto. On or before
July 31, 2020 11. Such authorization and other documents, as applicable, to
complete the registration of the assignment agreement against the unpatented
mining claims owned by any Loan Party on which the Debenture is currently
registered. On or before July 31, 2020 12. Such authorizations and other
documents, as applicable, to complete the registration of the Debenture against
any additional unpatented properties acquired after the initial registration of
the Debenture or otherwise comprise the Properties and any mining rights or
interests therein. On or before July 31, 2020 13. Second Amended and Restated
Securities Account Control Agreement re: Lexam VG Gold Inc., it shall not be an
Event of Default if such party refuses to deliver such document despite the best
efforts of the Borrower. On or before July
 6, 2020

 





 

 

14. Second Amended and Restated Securities Account Control Agreement re: the
Borrower, it shall not be an Event of Default if such party refuses to deliver
such document despite the best efforts of the Borrower. On or before July 
6, 2020 15. Amended and Restated Blocked Accounts Agreement re: the Borrower, it
shall not be an Event of Default if such party refuses to deliver such document
despite the best efforts of the Borrower. On or before July 
6, 2020 16. Confirmation of recording in the respective relevant counties of the
Assignments of Deeds of Trust with respect to the Nevada properties. On or
before July
 6, 2020 17. Confirmation of recording in the respective relevant counties of
the Assignment of Notice of Pledge with respect to the Borrower. On or before
July 24, 2020 18. Confirmation of recording in the respective relevant counties
of the Assignment of Notice of Pledge with respect to Tonkin Springs LLC. On or
before July 24, 2020 19. Opinion of Erwin Thompson Faillers with respect to
proper recording, enforceability and effectiveness of the assignments of the
Deeds of Trust and assignment of the Notice of Pledges encumbering the Nevada
properties. Within 7 days
following receipt
of items 18, 19, 20 20. Delivery of confirmation of insurance with Agent as
additional insured added as re: umbrella policy. On or before July 
3, 2020 21. Delivery of confirmation of insurance adding Agent as Loss payee re:
Argentina insurance On or before July 
3, 2020 22. Opinion of Polsinelli with respect to corporate opinions of certain
guarantors. On or before June 26, 2020 23. Certified extract of minutes of a
meeting of the board of directors for the Borrower. On or before June 26, 2020

 





 